t c summary opinion united_states tax_court elizabeth b chapman petitioner v commissioner of internal revenue respondent docket no 10030-08s filed date elizabeth b chapman pro_se l katrine shelton for respondent gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and 1unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure this opinion shall not be treated as precedent for any other case petitioner seeks to recover the litigation2 and administrative fees and costs of her proceeding under sec_7430 the issue sec_3 for our consideration are whether petitioner was a prevailing_party under sec_7430 and whether petitioner is entitled to reimbursement beyond the statutory rate background in a date letter respondent notified petitioner that her federal_income_tax return was to be examined petitioner’s accountant ms hill represented her before respondent in the administrative examination on date after respondent’s examiner did not respond to ms hill’s telephone calls ms hill sent a facsimile to the examiner to schedule the examination on date ms hill reached the 2petitioner initially sought to recover her administrative fees and costs but after she was forced to go to trial on that issue the court granted petitioner’s oral motion to amend her motion to include the costs and fees of litigation 3initially respondent questioned whether petitioner had met the net_worth requirement for recovery under sec_7430 but respondent has conceded that petitioner satisfies that requirement 4the statutory rate was dollar_figure per hour for and and dollar_figure per hour for see revproc_2006_53 sec_3 2006_2_cb_996 revproc_2007_66 sec_3 2007_2_cb_970 revproc_2008_66 sec_3 2008_45_irb_1107 examiner and requested that the examination be held within weeks after the normal 4-week period although the examiner’s group manager approved the examination date respondent’s personnel chose to issue a 30-day_letter setting forth adjustments and a proposed deficiency even though petitioner had not had an opportunity to present documentation to the examiner the 30-day_letter and confirmation of an examination date were sent concurrently to petitioner this placed petitioner in a position of having to appeal even before she was provided with an opportunity to present documentation at an examination on date ms hill appeared at the examiner’s office and presented documentation with respect to the items respondent questioned ms hill presented documentation that substantiated deductions in excess of those that petitioner had claimed on her tax_return after reviewing the documents for hours the examiner explained to ms hill that she would have to come back another time ms hill suggested that the examiner issue an information_document_request idr to which petitioner could respond in order to save her client from additional billings for ms hill’s time the examiner agreed and issued an idr to which petitioner promptly responded after approximately month ms hill began calling the examiner and the examiner’s group manager to ask when the examiner would issue a report the items in question during the examination approximated dollar_figure and would have resulted in an income_tax deficiency approximating dollar_figure on date the examiner issued her report a revised 30-day_letter indicating a proposed tax_deficiency of dollar_figure within a week ms hill sent correspondence to the examiner and her group manager advising that certain information submitted had not been appropriately considered and that there should be no deficiency whatsoever after there was no response to the correspondence ms hill made repeated calls to the group manager and at one point the group manager indicated that she thought that the examination would result in no change no deficiency in spite of this a statutory_notice_of_deficiency determining a dollar_figure income_tax deficiency was issued to petitioner after the group manager refused to reconsider the determined deficiency petitioner went to the taxpayer advocate’s office during the 90-day period within which the notice_of_deficiency was appealable to this court petitioner filed a petition and was granted an appeals_conference at the appeals_conference petitioner submitted two documents to the appeals officer after which respondent agreed to a zero deficiency for those two documents had been presented to the examiner but could not be found by the appeals officer following that petitioner sought to recover litigation and administrative fees and costs incurred with respect to her tax_year discussion sec_7430 authorizes an award to a prevailing_party of reasonable litigation or administrative fees and costs paid_or_incurred before or during a court_proceeding which is brought by or against the united_states in connection with the determination collection_or_refund_of_any_tax interest or penalty under the internal_revenue_code the taxpayer must establish that she is the prevailing_party has exhausted the available administrative remedies has not unreasonably protracted the court proceedings and has claimed litigation costs that are reasonable sec_7430 and b the moving party bears the burden of proving that these requirements are met rule e a taxpayer is generally the prevailing_party if the taxpayer substantially prevailed with respect to either the amount in controversy or the most significant issue or set of issues sec_7430 under sec_7430 even if the taxpayer meets the requirements of a prevailing_party under sec_7430 the taxpayer will not be treated as a prevailing_party if the commissioner’s position in the proceeding was substantially justified respondent conceded that petitioner satisfied the net_worth requirement although respondent argued that petitioner did not exhaust all administrative remedies the record amply supports our holding that petitioner met that requirement therefore we are left to decide whether respondent’s position was substantially justified under sec_7430 and or the amount of costs petitioner claims is reasonable under sec_7430 and c it is without doubt that petitioner was the prevailing_party in this proceeding accordingly we must decide whether respondent’s position was substantially justified substantially justified is defined as justified to a degree that could satisfy a reasonable person and having a reasonable basis both in law and fact 487_us_552 huffman v commissioner 978_f2d_1139 n 9th cir affg in part revg in part and remanding tcmemo_1991_144 it is the commissioner’s burden to prove that his position was substantially justified see sec_7430 the commissioner’s position may be incorrect and yet be substantially justified if a reasonable person could think it correct see pierce v underwood supra pincite n whether the commissioner acted reasonably ultimately turns on the available information that formed the basis for the commissioner’s position as well as on the relevant law see 94_tc_685 the fact that the commissioner eventually loses or concedes a case does not by itself establish that the commissioner’s position was unreasonable however it is a factor that may be considered 108_tc_430 in evaluating the commissioner’s justification we identify when the commissioner took a position and then decide whether the position taken from that point forward was substantially justified andary-stern v commissioner tcmemo_2002_212 we generally analyze the commissioner’s position in the administrative_proceeding separately from the position taken in the litigation huffman v commissioner supra in this case however respondent’s position did not change and can be analyzed concurrently petitioner argues that respondent was not substantially justified because of the failure to investigate the underlying facts resulting in respondent’s erroneous position in the 30-day_letter and ultimately in respondent’s answer petitioner was notified during that her tax_return was under examination normally the examination would be scheduled within a 4-week period however petitioner asked for a 2-week extension the matters under examination were simply questions of substantiation of deductions the extension was granted but respondent for reasons that remain unexplained issued a 30-day_letter proposing to disallow all of the questioned deductions before affording petitioner an opportunity to substantiate them petitioner provided respondent’s examiner with documentation that reflected that she was entitled to deductions in an amount that was in excess of the amount respondent questioned respondent’s examiner issued a revised 30-day_letter proposing a dollar_figure income_tax deficiency and petitioner attempted to persuade respondent that there was no deficiency for for reasons that remain unexplained respondent’s personnel did not provide petitioner with the opportunity to show that there was no deficiency and issued a statutory_notice_of_deficiency determining a dollar_figure income_tax deficiency petitioner attempted to have respondent withdraw the statutory notice to avoid the expense of filing a petition in this court but petitioner’s efforts were unsuccessful and a petition was filed in the petition petitioner contended that there was no deficiency and that she had substantiated deductions in excess of those respondent questioned petitioner also contended that she was entitled to fees and costs in the answer respondent generally denied petitioner’s allegations and prayed that the deficiency should be sustained after this proceeding was filed petitioner met with an appeals officer who agreed that there was no deficiency due from petitioner respondent argues that the appeals officer was exposed to new information that had not been shown to respondent’s examiner during the administrative_proceeding but petitioner provided credible testimony showing that respondent’s argument is incorrect a significant factor in determining whether the commissioner acted reasonably as of a given date is whether on or before that date the taxpayer presented all relevant information under the taxpayer’s control 123_tc_202 sec_301_7430-5 proced admin regs thus whether the commissioner acted reasonably may turn upon the available facts which formed the basis for the commissioner’s position 55_f3d_189 5th cir affg tcmemo_1994_182 85_tc_927 accordingly from the time that respondent’s examiner issued the revised 30-day_letter respondent had documentation and information that would have resulted in no deficiency for petitioner petitioner tried without success to show the examiner and the group manager that respondent’s position was incorrect but petitioner was ignored and a statutory notice was issued forcing petitioner to proceed with litigation respondent’s position and actions from the time of the revised 30-day_letter were not reasonable and resulted in unnecessary costs and fees to petitioner respondent has presented no evidence showing that it was reasonable to determine that petitioner had a deficiency for likewise respondent has not explained why it was necessary to proceed to litigation or to rush the administrative_proceeding eg imminent expiration of the period for assessment respondent has not proven that his position was substantially justified either in the administrative_proceeding or during the litigation see eg 100_tc_457 revd in part on other grounds 43_f3d_172 5th cir in powers the commissioner made no effort to contact the taxpayer before issuing the notice_of_deficiency petitioner attempted to show respondent that it was unnecessary to issue a notice_of_deficiency and petitioner’s attempts were ignored accordingly petitioner is entitled to allowable costs and fees from date the time of the issuance of the revised 30-day_letter see sec_7430 respondent has also questioned whether petitioner’s claimed costs are reasonable and in particular whether the hourly charge for ms hill should be allowed beyond the statutory rate petitioner claims fees for the services of an accountant at dollar_figure per hour in excess of the statutory rate we must consider whether petitioner is entitled to an amount in excess of the statutory rate we must also consider whether the hours claimed are reasonable see 109_tc_227 petitioner has claimed costs of dollar_figure that were incurred during petitioner also claimed fees incurred since date as follows year number of hours rate total dollar_figure dollar_figure dollar_figure big_number big_number 1the fees incurred during were for professional assistance during the litigation initially we find petitioner’s claim for costs of dollar_figure to be reasonable and hold that she is awarded costs of dollar_figure additionally we have reviewed detailed hourly billings petitioner presented and find them to be reasonable for the nature and type of service provided with respect to petitioner’s claim for fees however we must consider whether petitioner is entitled to claim more than the statutory rates allowed for the professional tax assistance she received sec_7430 provides that fees for the services of an individual whether or not an attorney who is authorized to practice before the tax_court or before the internal_revenue_service shall be treated as fees for the services of an attorney furthermore reimbursement of petitioner’s accountant’s fees may not exceed the statutory rate set for each year absent a finding that an increase in the cost of living or a special factor justifies a higher rate see sec_7430 the statutory rate was dollar_figure per hour for and and dollar_figure per hour for a taxpayer may recover attorney’s fees above the statutory limit if the court determines the existence of a special factor such as limited availability of qualified attorneys for the proceeding the difficulty of the issues presented in the case or the local availability of tax expertise id general expertise in tax law in itself is not a special factor warranting a fee award in excess of the statutory rate under sec_7430 huffman v commissioner f 2d pincite powers v commissioner supra pincite the circumstances did not require specialized expertise during the administrative process petitioner was required to substantiate claimed deductions there is no indication that unique or unusual legal or procedural matters arose that would have presented extraordinary difficulty for or required specialized expertise of petitioner’s tax professional under those circumstances petitioner is entitled to be awarded the recovery_of fees at the statutory rate accordingly petitioner is entitled to be awarded fees as follows year number of hours hourly rate award dollar_figure total award of fees dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure to reflect the foregoing an appropriate order and decision will be entered
